DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the limitation "the axis to face intersection point" in last line.  There is insufficient antecedent basis for this limitation in the claim.
To elaborate, in the previous office action, the Examiner stated that claims 12 and 13 were objected to, but would be allowable based on the filing of the terminal disclaimer.  The Examiner forgot to indicate that claim 19 was also allowable subject matter (objected to, but allowable).  That is, claims 19 and 12 had the same claim limitation, so applicant is correct that claim 19 was in fact allowable (objected to as being dependent, but allowable).  However, in applicant’s attempt to incorporate claim 19 into claim 15, applicant did not include claim 18 which provides proper antecedent basis to claim 19 (i.e. claim 19 depended upon claim 18 which depended upon claim 15).  As such, as currently amended, claim 15 fails to have proper antecedent basis.     
 
Allowable Subject Matter
Claims 1-3, 7-10, 12, 14, and 21-26 allowed.  Claims 1 and 21 are allowable based on the arguments received in the prosecution of parent application 13/842,545 (now US Pat. No. 9,802,089 B2).  On pages 9-10 of the Remarks, received 3/29/17, applicant argued that the specific orientation of the passageway (and thus angle/location in connection with the face) resulted in higher CT values and durability based on a citation of par. [0040] of applicant’s spec (of the published application).  
Claim 15-18 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Restated, if claim 18 was incorporated into claim 15 to provide proper antecedent basis, claim 15 would be allowable for the reasons as stated above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Stanczak whose telephone number is (571)270-7831.  The examiner can normally be reached on M-F; 8:30 am to 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
1/25/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711